DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on December 29, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 20120013876 A1, hereafter Kim].
As per Claim 1, Kim teaches a lithographic patterning system (exposure apparatus), comprising: 
an actinic radiation source (Para 39); 
a stage (a substrate stage 400), wherein a major surface of the stage is for supporting a substrate 10 with a resist layer; 
a first prism 220 over the stage, wherein the first prism comprises a first face 223 (the lower surface) that is substantially parallel to the major surface of the stage (See fig. 10A); and 
a second prism 210, wherein the second prism comprises a first surface 213 (the vertical surface of 210) that is substantially parallel to a second surface 222 (vertical surface of 220) of the first prism, and wherein a second surface 212 (horizontal surface) of the second prism has a reflective coating (See fig. 3 and 10A, Para 59-63).
As per Claim 2, Kim teaches the lithographic patterning system of claim 1.
Kim further disclosed wherein the first surface of the second prism is separated from the second surface of the first prism by an air gap (See fig. 10A).
As per Claim 5, Kim teaches the lithographic patterning system of claim 1.
Kim further disclosed wherein the first prism and the second prism are formed with the same material (Para 38).
As per Claim 6, Kim teaches the lithographic patterning system of claim 1.
Kim further disclosed wherein the second prism 210 has a third surface (the top horizontal surface) that is parallel to the major surface of the stage (See fig. 10A).
As per Claim 7, Kim teaches the lithographic patterning system of claim 6.
Kim further disclosed wherein the first surface and the third surface of the second prism intersect to form a first angle (See fig. 10A).
As per Claim 8, Kim teaches the lithographic patterning system of claim 7.
Kim further disclosed wherein an optical path through the lithographic patterning system exits the first surface of the first prism at the first angle (See fig. 9A).
As per Claim 10, Kim teaches the lithographic patterning system of claim 1.
Kim further disclosed wherein the second prism has a third surface that is not parallel to the major surface of the stage (See fig. 9A).
As per Claim 11, Kim teaches the lithographic patterning system of claim 1.
Kim further disclosed further comprising: a mask 300 between the first surface of the first prism and the major surface of the stage (See fig. 10A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As per Claim 9, Kim teaches the lithographic patterning system of claim 8.
Kim does not explicitly teach wherein the first angle is 45°.
However, the prior art to Kim further disclosed that for the prism unit 200 to transmit light emitted from the light source unit 100, a first angle .theta.1 formed by the second surface 212 of the first prism 210 and the light incident upon the first prism 210 must be smaller than a predetermined value, in order to prevent light emitted by the light source unit 100 from reflecting off one of the surfaces of the prisms 210, 220 and away from the mask unit 300. More specifically, the first angle .theta.1 may be defined as an angle between the light incident upon the first prism 210 and a first normal u1 of the second surface 212 of the first prism 210; the size of the first angle .theta.1 may be determined according to sin.sup.-1(n.sub.o/n.sub.1), where n.sub.1 indicates the refractive index of the first prism 210, and n.sub.0 indicates the refractive index of the space outside the first prism 210 (See fig. 6, Para 44 and 45).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to form an exit light angle as claimed in order to eliminate unnecessary reflection of the light.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied in claim 1 above, in view of Kao et al. [US 20090067072 A1, hereafter Kao].
As per Claim 3, Kim teaches the lithographic patterning system of claim 2.
Kim does not explicitly teach a spacer between the first prism and the second prism.
Kao teaches a prism system including a first prism, a second prism, and at least one spacer is provided. An incident light beam emitted from a light source transmits through the first prism and then enters the second prism. The first prism includes a first conjunction face and the second prism includes a second conjunction face. The first conjunction face and the second conjunction face are opposite each other. At least one spacer is disposed between the first conjunction face and the second conjunction face. The spacer is made of a transparent material having a refractive index lower than that of the first prism and the second prism. The incident light beam can be totally reflected inside the prism system (See fig. 1, Para 6).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a spacer element in order to eliminate unnecessary reflection and direct the light in a desired direction.

Allowable Subject Matter
Claims 4 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882